                       UNITED STATES DISTRICT COURT
                 FOR THE EASTERN DISTRICT OF PENNSYLVANIA

MILLENNIUM PHARMACY
SYSTEMS, LLC,                                           CIVIL ACTION
              Plaintiff
          v.

MAPA OPERATING, LLC et al.,                             NO. 19-2428
              Defendants

                                        ORDER

       AND NOW, this 30th day of December, 2019, upon consideration of Plaintiffs Motion

for Appointment of Private Process Server (Doc. No. 16), it is ORDERED that the Motion (Doc.

No. 16) is DENIED WITHOUT PREJUDICE as outlined in the Court's accompanying

Memorandum.



                                                 BY THE COURT:




                                                         STATES DISTRICT JUDGE
